Proceeding pursuant to CPLR article 78 to review a determination of the New York State Department of Motor Vehicles Appeals Board, dated September 25, 1998, confirming a determination of an Administrative Law Judge, dated December 18, 1997, which, after a hearing, found that the petitioner had violated Vehicle and Traffic Law § 1180 in that he drove at an excessive rate of speed, and imposed a penalty.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
Contrary to the petitioner’s contention, the determination that he violated Vehicle and Traffic Law § 1180 by speeding is supported by substantial evidence (see, Matter of Liuzzo v State of New York Dept. of Motor Vehicles Appeals Bd., 209 AD2d 618). The Administrative Law Judge properly relied on the patrol officer’s testimony regarding his visual estimate of the speed of the petitioner’s car, which was sufficient to confirm even an untested radar reading (see, Henig v State of New York Dept. of Motor Vehicles, 122 AD2d 250). The officer’s estimate, standing alone, would have been sufficient to sustain the petitioner’s conviction (see, People v Olsen, 22 NY2d 230).
The petitioner’s remaining contentions are either unpreserved for review or without merit. Joy, J. P., Goldstein, H. Miller and Schmidt, JJ., concur.